UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1389



SANDRA LYNETTE SPENCER,

                                              Plaintiff - Appellant,

          versus


TYCO ELECTRONICS CORPORATION;     AIR   EXPRESS
INTERNATIONAL CORPORATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-01-949-1)


Submitted:   September 29, 2003           Decided:   October 16, 2003


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra Lynette Spencer, Appellant Pro Se. Kristin Elise Toussaint,
George Andrew Harper, JACKSON LEWIS L.L.P., Greenville, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sandra Lynette Spencer appeals the district court’s orders

granting Appellees’ motion to dismiss and for summary judgment in

her employment discrimination action and denying her motion for

reconsideration. We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Spencer v. Tyco Electronics Corp., No. CA-01-

949-1 (M.D.N.C. Feb. 27 and May 7, 2003).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2